Dillon, J.
i. libel: offenses'in mitigation, I. The court struck out of the answer the following: “Defendant avers that the plaintiff is not an honest man; that he has been guilty of the crime of altering and forging a promissory note given foy one J. A. Peet to the plaintiff; that Peet was one of plaintiff’s neighbors, and by reason of the injury thus done to said Peet, plaintiff has not been in good repute with his neighbors.” This ruling was correct. In an action of libel or slander, the defendant cannot plead, either in defense or in mitigation, that the plaintiff, has been guilty of a specific crime in no way connected with the alleged defamatory words, or with the occasion on which they were written or spoken. Defendant’s counsel admit that heretofore this could not be done, but claim that the Revision, section 2929, has altered the rule in this respect.
But this is a mistake. As heretofore it is the plaintiff’s general character, that is in issue and not specific, particular *481acts in no way related to tbe subject matter of tbe charge or tbe transaction in wbicb tbe defamatory words bad tbeir origin.
%_Sn_ monpmt II. While we admit, as contended for by appellant’s counsel, that tbe defendant may plead insanity, or may plead monomania on tbe subject matter of tbe charge, yet this was not tbe substance or effect of tbe sixth count of tbe answer wbicb was also stricken out by tbe court. This count alleges that plaintiff well knew certain facts, and “ resorted to every means to vex and injure tbe defendant, knowing him to be insane on tbe subject of bis lost claim as aforesaid,” and there stops. It is difficult to say with what view this count was pleaded. It in no way refers to tbe defamatory words, or tbe occasion of them, and nowhere alleges directly tbe defendant’s insanity. We affirm tbe action of tbe court in striking it out.
Affirmed.